 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7   MEIZEN HAN,                                             Case No. 2:19-cv-00923-GMN-VCF
 8                                         Petitioner,                      ORDER
            v.
 9
     KEVIN MCALLENAN, et al.,
10
                                         Respondents.
11

12
            This counseled petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 comes
13
     before the Court for initial review pursuant to Rule 4 of the Rules Governing Section 2254 Cases
14
     in the United States District Courts. The filing fee has been paid.
15
            Following upon initial review, respondents will be directed to show cause why the writ
16
     should not be granted. See 28 U.S.C. § 2243.
17
            IT IS THEREFORE ORDERED that the Clerk shall serve copies of the petition (ECF No.
18
     1) and this order upon respondents as follows:
19
            1. By having the United States Marshal promptly serve a copy of the petition and this order
20
     on the United States Attorney for the District of Nevada or on an Assistant United States Attorney
21
     or clerical employee designated by the United States Attorney pursuant to Rule 4(i)(1)(A) of the
22
     Federal Rules of Civil Procedure;
23

24                                                       1

25

26

27

28
 1          2. By sending a copy of the petition and this order by registered or certified mail to the

 2   Honorable William Pelham Barr, Attorney General of the United States, Department of Justice,

 3   950 Pennsylvania Ave. NW, Washington, DC 20530;

 4          3. By sending a copy of the petition and this order by registered or certified mail to the

 5   United States Department of Homeland Security, Washington, DC 20528; and

 6          4. By sending a copy of the petition and this order by registered or certified mail to the

 7   Warden of the Nevada Southern Detention Center, 2190 E Mesquite Ave, Pahrump, NV 89060.

 8          IT IS FURTHER ORDERED that respondents shall file and serve an answer to the petition

 9   (ECF No. 1) within twenty (20) days from the date that this order is entered, unless for good cause

10   additional time is allowed.

11          IT IS SO ORDERED.

12           DATED THIS ____       June 2019.
                         5 day of ______,

13

14                                                        GLORIA M. NAVARRO
                                                          UNITED STATES DISTRICT JUDGE
15

16
17

18

19

20

21

22

23

24                                                   2

25

26

27

28
